Lumpkin, J.
The equitable petition, which sought to set up title to certain, land in the plaintiff, a married woman, and to have a sale under an execution against her enjoined, showed on its face that the land had 'already been found subject to the levy, under a claim interposed by the present plaintiff, and was properly dismissed on demurrer.
(a) Eor litigation in regard to this same subject-matter see 132 Ga. 490 (64 S. E. 552); 133 Ga. 699 (66 S. E. 925); 134 Ga. 602 (68 S. E. 321).

Judgment affirmed.


All the Justices concur.